--------------------------------------------------------------------------------

Exhibit 10.1

EMPLOYMENT AGREEMENT

            This EMPLOYMENT AGREEMENT (the "Agreement") is effective as of
November 1, 2007  (the "Effective Date"), between  DESTINATION TELEVISION, INC.
, a Delaware corporation with an office at 530 North Federal Highway, Fort
Lauderdale, Florida 33301 ("Company ") and  GORDON SCOTT VENTERS , a resident
of  Fort Lauderdale, Florida ("Executive ").

R E C I T A L S:

            WHEREAS, Company is in the business of providing media and
advertising services;

            WHEREAS, Executive has served as Company's Chief Executive Officer
and President for more than the past five years ; and

            WHEREAS, Company desires to continue the engagement of Executive as
the Chief Executive Officer and President of Company and Executive wishes to
continue serving in such capacity on the terms and conditions set forth below.

P R O V I S I O N S:

            NOW, THEREFORE, in consideration of the mutual promises and
covenants set forth herein, the parties agree as follows:

            1.         Employment; Duties.  Company hereby agrees to employ
Executive as its Chief Executive Officer, President, and temporary Chief
Financial Officer. The parties acknowledge and agree that it is the intention of
the Company to hire and employ a new Chief Financial Officer within the next six
months if possible.  The Executive hereby accepts such employment.  Executive
will report to Company's Board of Directors and will perform those duties and
have such authority and powers as are customarily associated with the positions
of Chief Executive Officer and President of a company engaged in a business
similar to the business of the Company, including, without limitation, leading
Company's management, overseeing and implementing Company's business development
efforts, preparing business plans, raising capital, and such other duties and
responsibilities as the Board of Directors may reasonably request.

            2.         Term.  The term of this Agreement shall commence on the
Effective Date and shall continue for (3) three years from the Effective Date
unless otherwise terminated as provided herein (together with any Renewal Term,
as hereafter defined, shall be referred to as the "Term "). This Agreement shall
automatically be extended for successive one (1) year terms pursuant to the
terms and conditions of this Agreement (each, a "Renewal Term"), unless
otherwise terminated by written notice from one party to the other no less than
sixty (60) days prior to the end of the Term or any subsequent Renewal Term.

            3.         Compensation. 

                        (a)        Annual Salary.  In consideration for the
services rendered by Executive on behalf of Company during the Term of this
Agreement, Company shall pay Executive, commencing on the Effective Date, an
annual salary equal to One Hundred Fifty-Three Thousand Nine Hundred Sixty-Four
Dollars ($153,964), payable in accordance with Company's regular payroll
practices.  Effective as of November 1 of each year during the Term, Executive's
annual salary shall be increased as determined by Company's Board of Directors,
but in no event less than five percent (5%) annually from the prior year's
annual salary.  All forms of compensation referred to in this Agreement are
subject to reduction to reflect applicable withholding and payroll taxes.

                        (b)        Bonuses.  Executive shall be eligible to
receive a cash bonus, based upon the Company's financial performance and as
determined in the discretion of Company's Board of Directors.

            4.         Benefits.  In addition to the compensation set forth
above, Company shall provide Executive with the following benefits:

                        (a)        Executive and Executive's family, as
applicable, shall be entitled to participate in all employee benefit plans and
programs from time to time whenever sponsored by Company, including, without
limitation, any group disability, life, major medical and accidental death and
dismemberment insurance plans and/or benefits and profit sharing, retirement or
pension plans to the full extent available to any of the Company's other
employees through the Term of this Agreement.

                        (b)        Executive shall be entitled to four (4) weeks
of vacation each year that he is employed hereunder during which vacation his
annual salary shall be paid in full.  Any vacation not taken by Executive shall
carryover into the succeeding year or in accordance with the Company's executive
employee policies in effect from time to time.  All unused and accrued vacation
shall be paid to Executive (or Executive's estate) upon Executive's termination
of employment.

                        (c)        Company shall provide Executive with up to 5
days of paid sick leave each year; unused sick days shall not carryover into the
succeeding year.  Company also shall provide Executive with holiday pay, as
provided by Company to its other executives.

            5.         Expenses.  Executive will be entitled to be paid or
reimbursed for all expenses incurred by Executive in connection with Executive's
responsibilities to Company, including, without limitation, administrative,
travel, lodging, food, and entertainment. 

            6.         Confidential Information. Executive shall not, during the
Term, disclose, except as required or necessary in the course of his employment
by Company or as otherwise authorized by Company, any Confidential Information
(as defined herein).  "Confidential Information " shall mean any information
existing as of the date of this Agreement, or thereafter developed, in which
Company has a proprietary interest, including, but not limited to, information
relating to its patents, technology, research and development, technical data,
trade secrets, know-how, products, services, finances, operations, sales and
marketing, customers and customer information, licenses, orders for the purchase
or sale of products, personnel matters and/or other information relating to
Company, whether communicated orally, electronically or in writing, or obtained
by Executive as a result of his employment, or through observation or
examination of the Business.  Company and Executive agree that the foregoing
confidentiality obligations shall not apply to information that (i) was known to
Executive prior to the receipt of such information, (ii) was publicly available
at the time of disclosure or subsequently becomes available through no fault of
Executive, or (iii) was disclosed to Executive by a third party who is under no
obligation of confidentiality with Company.

            7.         Non-Competition Covenant; Non Solicitation Covenant    

                        (a)        During the term of his employment and for a
period of the longer of (i) one year thereafter or (ii) the period of time that
Executive is receiving any severance payments under Section 9(ii) hereof,
Executive agrees that he will not directly or indirectly engage in any business
that sells or provides the same products or services as those sold or provided
by Company at such time.

                        (b)        Notwithstanding anything herein to the
contrary, Executive shall not be prevented or limited from (i) investing in the
stock or other securities of any corporation whose stock or securities are
publicly owned and regularly traded on any public exchange, (ii) serving as a
director, officer or member of professional, trade, charitable and civic
organizations, or (iii) passively investing (not to exceed being a beneficial
owner of more than 3% of the outstanding Common Stock)  his assets in such a
form and manner as will not conflict with the terms of this Agreement and will
not require services on the part of Executive in the operation of the business
of the entities in which such investments are made.

                        (c)  In furtherance of the foregoing, Executive shall
not, during the aforesaid period of non-competition, directly or indirectly, in
connection with any business involved in any business similar to the business in
which the Company was engaged, or in the process of developing during
Executive's tenure with the Company, solicit any customer or employee of the
Company who was a customer or employee of the Company during the tenure of his
employment.

                        (d) If any court shall hold that the duration of
non-competition or any other restriction contained in this Section 7 is
unenforceable, it is our intention that same shall not thereby be terminated but
shall be deemed amended to delete therefrom such provision or portion
adjudicated to be invalid or unenforceable or, in the alternative, such
judicially substituted term may be substituted therefor.

            8.         Termination of Agreement

                        (a)        This Agreement shall terminate upon
Executive's death.

                        (b)        Company may terminate this Agreement upon
Executive's "total disability" ("Disability"), which shall mean his incapacity
due to physical or mental illness or disability, which renders him absent, or
unable to perform, his duties hereunder on a full time basis for a period of six
(6) months, whether consecutive or cumulative, within any twelve (12) month
period.

                        (c)        Company may terminate this Agreement for
"Good Cause" as defined below upon thirty (30) days prior written notice to
Executive, which notice shall specify the reason(s) for termination.  For
purposes of this Agreement, " Good Cause " means (i) willful disobedience by the
Executive of a material and lawful instruction of the Board of Directors of the
Company; (ii) conviction of the Executive of any misdemeanor involving fraud or
embezzlement or similar crime or any felony; (iii) an order is entered by the
Securities and Exchange Commission, a state regulatory agency  or an exchange on
which the Company's securities are traded finding that Executive has violated
the securities laws; (iv)  breach by the Employee of any material term,
condition or covenant of this Agreement; (v)  fraud or  gross negligence in the
performance of his duties to the Company; or (vi)  excessive absences from work,
other than for illness or Disability, in the case of breach which is capable of
being cured, is not cured within thirty (30) days after Company has provided
Executive with written notice thereof.

                        (d)        Executive may terminate this Agreement upon
sixty (60) days prior written notice to the Company.

                        (e)        Executive may terminate this Agreement at any
time, on 30 days advance written notice to Company, for  "Good Reason" which
shall mean the occurrence of one or more of the following events without
Executive's prior written consent:

                                    (i)         a Change in Control occurs with
respect to Company;

                                    (ii)        excluding the role or title of
Chief Financial Officer which the Parties expect to occur, any change in
Executive's status, title, authorities or responsibilities (including reporting
responsibilities) which represents a demotion from Executive's status, title,
position or responsibilities (including reporting responsibilities) as of the
date of this Agreement); or any removal of Executive from, any of such
positions, except in the event of Executive's death or Disability;

                                    (iii)       the failure by Company to
continue in effect any incentive, bonus or other compensation plan in which
Executive participates, unless an equitable arrangement (embodied in an ongoing
substitute or alternative plan) has been made with respect to the failure to
continue such plan, or the failure by Company to continue Executive's
participation therein, or any action by Company which would directly or
indirectly materially reduce his participation therein or reward opportunities
thereunder;

                                    (iv)       the failure of Company to obtain
a satisfactory agreement from any successor or assignee of the Company to fully
assume and agree to perform this Agreement; or

                                    (v)        any breach by Company of any
material term, condition or covenant of this Agreement, which is not cured
within thirty (30) days after Executive has provided Company with notice
thereof.

                        (f)         This Agreement may be terminated upon the
mutual agreement of Company and Executive.

            9.         Obligations Following Termination of Agreement.

                        (a)        If this Agreement is terminated pursuant to
Section 8(a), (b), (c), (d) or (f), Company shall have no obligation to pay any
Severance Pay (as defined below) or benefits to Executive; provided, however,
Company shall be obligated to pay Executive (or in the case of his death, his
spouse, estate or representative) all unpaid salary, earned bonuses, vacation
and other benefits accrued through the date of termination of this Agreement and
shall provide such other benefits, such as health insurance continuation
coverage under COBRA, as may be required by law.

                        (b)        If this Agreement is terminated pursuant to
Section 8(e) or otherwise by Company without "Good Cause":

                                    (i)         Executive shall be paid all
unpaid salary, earned bonuses, vacation and other benefits accrued through the
date of termination and shall receive such other benefits, such as health
insurance continuation coverage under COBRA, as may be required by law;

                                   (ii)        Executive shall receive as
severance payment an amount equal to the salary he would he would have received
for the remainder of the term of the Agreement, but in no event less than
eighteen (18) months of Executive's annual salary at the rate in effect as of
the date of Executive's termination, payable at Executive's sole discretion in
either a lump sum at the time of termination or on normal pay dates in
accordance with the Company's pay policies in effect prior to the termination
date.  In addition, for the remainder of the term of the Agreement or for the
eighteen (18) month period immediately after the termination of this Agreement,
whichever period is greater, Company shall continue to provide and pay the
premium for the health insurance provided to Executive (and his family, if
applicable) immediately prior to the termination of this Agreement;

                                    (iii)       Executive shall not be required
to mitigate damages of the amount of any salary continuation payments provided
for under this Section by seeking other employment or otherwise, nor shall the
amount of any payments provided for under this Section be reduced by any
compensation earned by Executive as the result of employment by another employer
or by any self employment after the date of termination;

                                    (iv)       All options for Company stock
granted to Executive including, without limitation, Executive's Stock Options,
or otherwise, that remain unvested shall immediately vest, and Executive shall
have a period of one (1) year following termination to exercise his vested
options.

                        (c)        Upon the termination of this Agreement for
any reason, any and all restrictions (other than restrictions which are the
result of applicable federal securities laws and regulations and those
restrictions which Executive has entered into with a third party on a
contractual basis) on the transfer of shares of Company's stock then owned by
Executive (which shall include any and all option shares unvested at the time of
the termination) shall be terminated as of the date of termination of this
Agreement.

                        (d)        Company represents and warrants to Executive
that this Agreement (including the Severance Compensation) have been duly
approved and authorized by Company's Board of Directors and, therefore, the
payments to be made hereunder shall not under any circumstances be subject to
Section 4999 of the Code. Should, however, any of the payments, singly, in any
combination or in the aggregate, that are provided for hereunder to be paid to
or for the benefit of Executive be determined or alleged to be subject to an
excise or similar purpose tax pursuant to Section 4999 of the Code, or any
successor or other comparable federal, state or local tax law by reason of being
a "parachute payment" (within the meaning of Section 280G of the Code), Company
shall pay to Executive such additional compensation as is necessary (after
taking into account all federal, state and local taxes payable by Executive as a
result of the receipt of such additional compensation) to place Executive in the
same after-tax position (including federal, state and local taxes) he would have
been in had no such excise or similar purpose tax (or interest or penalties
thereon) been paid or incurred.  Without limiting the obligation of Company
hereunder, Executive agrees to negotiate with Company in good faith (at
Company's sole cost and expense including attorney's fees) with respect to
procedures reasonably requested by Company which would afford Company the
ability to contest the imposition of such excise or similar purpose tax.

            10.       Change in Control. 

                        (a)        For purposes of this Agreement, a "Change in
Control" will be deemed to have occurred with respect to Company if:

                                    (i)         the Board of Directors of the
Company approves of (A) any merger, consolidation, reorganization or other
business combination of Company where the pre transaction shareholders of the
Company do not continue to own 50.1% of the post transaction outstanding shares
of Common Stock  having the right to vote in an election of Company's Board of
Directors, (B) the sale, exchange, transfer or other disposition of all or
substantially all of the assets of Company (in one transaction or a series of
transactions contemplated by any party as a single plan), or (C) any plan or
proposal for the liquidation or dissolution of Company; or

                                    (ii)        any person or entity, together
with all "affiliates" and "associates" (as defined in Rule 12b-2 of the
Securities Exchange Act of 1934 (the "Exchange Act ")) of such person or entity,
shall become the "beneficial owner" (as defined in Rule 13d-3 of the Exchange
Act), directly or indirectly, of securities of Company representing 50.1% or
more of either (A) the combined voting power of Company's then outstanding
securities having the right to vote in an election of Company's Board of
Directors ("Voting Securities ") or (B) the then outstanding shares of all
classes of stock of Company.               

            11.       Indemnification. Company shall, to the maximum extent
permitted by law, indemnify Executive against all expenses, including, without
limitation, reasonable attorneys' fees, judgments, fines, settlements, and other
amounts actually and reasonably incurred in connection with any proceeding
arising by reason of Executive's employment by Company.  Company shall, to the
maximum extent permitted by law, advance to Executive any expenses incurred in
defending any such proceeding. 

            12.       Work-for Hire.  Except as otherwise may be agreed by the
Company in writing, in consideration of the employment of Employee by the
Company, and free of any additional obligations of the Company to make
additional payment to Employee, Employee agrees to irrevocably assign to the
Company any and all inventions, software, manuscripts, documentation,
improvements or other intellectual property whether or not protectable by any
state or federal laws relating to the protection of intellectual property,
relating to the present or future business of the Company that are developed by
Employee prior to the termination of his/her employment with the Company, either
alone or jointly with others, and whether or not developed during normal
business hours or arising within the scope of his/her duties of employment. 
Employee agrees that all such inventions, software, manuscripts, documentation,
improvement or other intellectual property shall be and remain the sole and
exclusive property of the Company and shall be deemed the product of work for
hire.  Employee hereby agrees to execute such assignments and other documents as
the Company may consider appropriate to vest all right, title and interest
therein to the Company and hereby appoints the Company Employee's
attorney-in-fact with full powers to execute such document itself in the event
employee fails or is unable to provide the Company with such signed documents. 
This provision does not apply to an invention for which no equipment, supplies,
facility, or trade secret information of the Company was used and which was
developed entirely on Employee's own time, unless (a) the invention relates (i)
to the business of the Company, or (ii) to the Company's actual or demonstrably
anticipated research or development, or (b) the invention results from any work
performed by Employee for the Company.

            13.       Miscellaneous.

                        (a)        This Agreement:

                                    (i)         shall constitute the entire
agreement between the parties hereto and supersedes all prior agreements,
written or oral, concerning the subject matter herein and there are no oral
understandings, statements or stipulations bearing upon the effect of this
Agreement which have not been incorporated herein.

                                    (ii)        may be modified or amended only
by a written instrument signed by each of the parties hereto.

                                    (iii)       shall bind and inure to the
benefit of the parties hereto and their respective heirs, successors and
assigns.

                                    (iv)       may not be assigned by either
party without a written agreement signed by all parties hereto.  Any assignment
not signed by all parties is null and void.

                        (b)        If any provision of this Agreement shall be
held invalid or unenforceable by competent authority, such provision shall be
construed so as to be limited or reduced to be enforceable to the maximum extent
compatible with the law as it shall then appear.  The total invalidity or
unenforceability of any particular provision of this Agreement shall not affect
the other provisions hereof and this Agreement shall be construed in all
respects as if such invalid or unenforceable provision were omitted.

                        (c)        This Agreement shall be construed in
accordance with and governed by the laws of the State of Florida without
reference to conflict of laws principles.  Any litigation involving this
Agreement shall be adjudicated in a court with jurisdiction located in Broward
County, Florida and the parties irrevocably consent to the personal jurisdiction
and venue of such court.

                        (d)        All notices and other communications under
this Agreement must be in writing and must be given by personal delivery or
first class mail, certified or registered with return receipt requested, and
will be deemed to have been duly given upon receipt if personally delivered,
five (5) days after mailing, if mailed, to the respective persons named below:

                                     If to Executive:

                                     Mr. Gordon Scott Venters
                                     530 North Federal Highway
                                     Fort Lauderdale, Florida 33301   

Any party may change such party's address for notices by notice duly given
pursuant to this Section.

                        (e)        In the event of litigation to enforce the
terms and conditions of this Agreement, the losing party agrees to pay the
substantially prevailing party's costs and expenses incurred including, without
limitation, reasonable attorneys' fees.

                        (f)         Company agrees that it will indemnify and
hold Executive harmless to the fullest extent permitted by applicable law from
and against any loss, cost, expense or liability resulting from or by reason of
Executive's employment hereunder, whether as an officer, executive, agent,
fiduciary, director or other official of Company, except to the extent of any
expenses, costs, judgments, fines or settlement amounts which result from
conduct which is determined by a court of competent jurisdiction to be knowingly
fraudulent or to constitute some other type of willful misconduct.

                        (g)        This Agreement may be executed simultaneously
in one or more counterparts, each one of which shall be deemed an original, but
all of which together shall constitute one and the same instrument.

                                    IN WITNESS WHEREOF, the parties have
executed this Agreement on November 26, 2007.

COMPANY:   Destination Television, Inc.

By: /s/  Todd Nugent       Dated: 11/26/2007
Name: Todd Nugent
 Title: Director

EXECUTIVE:  Gordon Scott Venters:

/s/ Gordon Scott Venters    Dated:  11/26/2007
Gordon Scott Venters